COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00008-CV


David Wayne Smith                      §    From the 67th District Court

                                       §    of Tarrant County (067-289396-16)
v.
                                       §    February 15, 2018

State of Texas, Thomas A. Wilder,      §    Opinion by Justice Gabriel
Sharen Wilson, Carl J. Lazarus,
Robb Catalano, Shawn W. Paschall,
and Matt King

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS



                                   By /s/ Lee Gabriel
                                       Justice Lee Gabriel